Citation Nr: 0948037	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-36 972	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate).  

Entitlement to service connection for residuals of brain 
surgery. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2008 Board remand.  It was originally on 
appeal from March 2006 and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The Veteran's claim of entitlement to service connection for 
glaucoma is referred to the RO.  The Veteran indicated he 
wished to file this claim in his May 2007 VA Form 9.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's hypertension is related to active military service 
or to a service-connected disability.   

2.  The competent medical evidence does not show that the 
Veteran's prostate condition is related to active military 
service or to a service-connected disability. 

3.  The competent medical evidence does not show that the 
Veteran's residuals of brain surgery are related to active 
military service or to a service-connected disability.  

4.  The Veteran does not meet the schedular requirements for 
a TDIU based on his service-connected disabilities; the 
record does not show that the Veteran's service-connected 
disabilities render him incapable of performing the physical 
and mental acts required by employment.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The Veteran's prostate condition was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  The Veteran's brain surgery residuals were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).

4.  The criteria for entitlement to a TDIU have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Prior Board Remand

In July 2008, the Board remanded the case for additional 
development of the hypertension, prostate, and TDIU issues.  
With regard to hypertension, the Board determined that a VA 
examination was required prior to further adjudication.  The 
Board requested an opinion regarding whether any hypertension 
found on examination was caused or aggravated by any service-
connected disability or was otherwise causally related to 
service, to include any symptomatology shown in service.  The 
Board determined that a similar examination should be 
provided for the Veteran's prostate claim.  Last, the Board 
requested a VA opinion related to the claim for a TDIU.    

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008). 

A VA hypertension examination was conducted in September 
2008.  The VA examiner reviewed the claims file, examined the 
Veteran, and offered an opinion regarding whether 
hypertension was caused by or a result of any service-
connected disability, including diabetes mellitus.  The 
examiner discussed the rationale behind this opinion.  While 
the examiner did not provide an opinion regarding direct 
service connection, she noted that there was no evidence of 
either hypertension or diabetes mellitus in service treatment 
records.  As discussed below, the Veteran does not contend, 
and the record does not show, that hypertension was incurred 
on a direct basis during service.  Hypertension did not 
develop until over 25 years after separation from service.  
As such, the VA examiner's failure to address direct service 
connection is, at most, harmless error.  Accordingly, the 
Board finds that the September 2008 VA hypertension 
examination was in substantial compliance with the Board's 
remand. 

The Veteran received a VA genitourinary examination in 
September 2008.  The VA examiner determined that the 
Veteran's prostate condition is not caused by or a result of 
any service-connected disability.  The examiner reviewed 
service treatment records documenting urological complaints 
in 1968 and determined that the notations of "acute urinary 
tract infection versus prostatitis" were without residuals.  
The examiner discussed the rationale behind this opinion.  
While the examiner did not specifically provide an opinion 
regarding direct service connection, the Board interprets the 
examiner's conclusion that the Veteran's in-service urologic 
treatment was without residuals as a negative opinion 
regarding direct service connection.  The examination 
substantially complied with the Board's remand.    

A VA physician completed a TDIU opinion in October 2008.  The 
physician reviewed the claims file, and based on the medical 
history therein, determined that the Veteran is prevented 
from performing some types of work, such as operating 
hazardous equipment, by his service-connected diabetes 
mellitus.  However, the physician determined that the Veteran 
is still able to supervise work in his previous capacity in 
general contracting, based on the Veteran's education, 
experience, and educational background.  This opinion is in 
substantial compliance with the Board's remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in June 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  A notice letter dated in 
December 2005 informed the Veteran of the information needed 
to establish entitlement to a TDIU.  The RO sent another 
notice letter in June 2006, which included the criteria for 
compensation based upon an additional disability that was 
caused or aggravated by a service-connected disability.  

In correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the hypertension 
claim, it readjudicated the claim and issued a statement of 
the case in October 2006.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and relevant VA and private medical records.  The 
Veteran was afforded VA examinations for hypertension and a 
prostate condition in September 2008.  The RO obtained an 
opinion for the TDIU claim in October 2008.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are adequate, as they are predicated on a full 
review of the claims file.  The hypertension and prostate 
examiners' reports detail thorough examinations of and 
interviews with the Veteran.  All of the examiners provided 
well-reasoned opinions.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

II. Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted during 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  

Prior to October 10, 2006, service connection was granted for 
disabilities which were proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence; the extent of aggravation is determined by 
deducting the current level of disability from the baseline.  
38 C.F.R. § 3.310(b).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

Hypertension

The Veteran does not contend that his hypertension had its 
onset in service or within one year of separation.  The 
Veteran claims that his hypertension has been aggravated by 
service-connected diabetes mellitus.  During his Board 
hearing, the Veteran also asserted that his hypertension 
could have been caused by exposure to herbicide agents in 
service. 

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period described in 38 C.F.R. 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The medical evidence of record shows that the Veteran 
currently suffers from hypertension.  The first diagnosis of 
hypertension in the record is found in an April 1998 private 
treatment record.  The record also reflects that the Veteran 
has the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he 
is presumed to have been exposed to an herbicide agent, Agent 
Orange, during service.  Nonetheless, the Veteran is not 
entitled to presumptive service connection based on exposure 
to herbicides because his currently diagnosed hypertension is 
not a disease enumerated under 38 C.F.R. § 3.309(e).  McCartt 
v. West, 12 Vet. App. 164 (1999).  Moreover, there is no 
competent medical evidence causally linking the Veteran's 
hypertension to herbicide exposure.  In sum, the Veteran is 
not entitled to presumptive service connection under  
38 C.F.R. § 3.307(a)(6) 

Again, the Veteran does not contend that his hypertension had 
its onset in service.  Service medical records contain no 
evidence of hypertension, and the first diagnosis of record 
occurred almost three decades after separation from service.  
As such, the Board finds that service connection for 
hypertension on a direct basis is not warranted.  See 
38 C.F.R. § 3.303.    

The Veteran claims that his service-connected diabetes 
aggravated the hypertension.  The September 2008 VA examiner 
noted that hypertension was diagnosed in 1998, and diabetes 
was diagnosed in 2002.  The examiner opined that hypertension 
was not caused or aggravated by any service-connected 
disability, to include diabetes mellitus.  The examiner 
stated that hypertension preceded the onset of diabetes by 
several years, and there was no evidence of renal dysfunction 
supporting a nexus between hypertension or diabetes.  She 
also stated that hypertension is a comorbid condition 
frequently found with diabetes mellitus, but they are not 
causally related.  Since the VA examiner reviewed the claims 
file and provided a detailed rationale behind her opinion, 
the Board finds the opinion to be highly probative.  There is 
no competent medical evidence to the contrary.      

While the Veteran and his wife have asserted that 
hypertension was caused by service-connected diabetes 
mellitus and by exposure to an herbicide agent, neither the 
Veteran nor his wife are shown to have the requisite medical 
expertise to render a competent opinion regarding the cause 
of hypertension, and consequently, their opinions are 
afforded no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  

In sum, the competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus aggravated his 
hypertension.  The preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Prostate Condition

The Veteran contends that his prostate condition began in 
service or is related to service-connected diabetes mellitus.  
The Veteran's VA treatment records indicate that the Veteran 
currently suffers from a prostate disorder.  The Veteran has 
sought treatment for urinary frequency and an enlarged 
prostate for several years. A March 2007 VAMC treatment note 
shows that the Veteran underwent a prostate biopsy after 
Prostate-Specific Antigen (PSA) testing was 5.8.  There was 
no evidence of pre-malignant or malignant changes, but there 
was significant inflammation.   

The Veteran's service treatment records show that he 
presented with multiple complaints to include dysuria for six 
days in December 1968, and the medical examiner noted that 
possible causes could have been a urinary tract infection or 
prostatitis.  However, the September 2008 VA examiner 
determined that this was without residuals.  Indeed, the 
record is silent as to prostate complaints from 1968 until 
over 35 years thereafter, which indicates that the problems 
the Veteran experienced in service were not chronic.  See 
38 C.F.R. § 3.303(b).  Thus, the Veteran's claim fails on a 
direct basis.    

The September 2008 VA examiner opined that the Veteran's 
prostate disorder was not aggravated by any service-connected 
disability, to include diabetes mellitus.  She stated that 
diabetes does not aggravate benign prostatic hypertrophy, as 
the conditions are completely unrelated.  The examiner 
explained that poor diabetes control can cause urinary 
frequency, but this does not cause actual enlargement of the 
prostate, which typically occurs with increasing age.  Since 
the VA examiner reviewed the claims file, examined the 
Veteran, and provided a thorough rationale behind the opinion 
stated, the Board finds this opinion to be highly probative.  

The only evidence in support of the Veteran's claim consists 
of his lay assertions that diabetes mellitus aggravated his 
prostate condition.  Without medical training, laypersons, 
such as the Veteran, are not competent to comment on medical 
matters such as the etiology of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).  There are circumstances where lay 
evidence may be competent and sufficient to establish a 
diagnosis or medical etiology of a condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, 
however, clinical testing and expertise are required to 
determine the etiology of a prostate condition.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
diabetes mellitus aggravated his prostate condition.  

In sum, the competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus aggravated his 
prostate condition.  The preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Residuals of Brain Surgery

The Veteran asserts that the head injury necessitating brain 
surgery was caused by medication taken for hypertension, his 
prostate disorder, and insomnia.  VA medical center (VAMC) 
treatment records suggest that the Veteran fell at the end of 
January 2006 due to orthostatic hypotension related to 
antihypertensive medications and terazosin.  A VAMC treatment 
noted dated in January 2006 shows that the Veteran's 
physician prescribed 2 milligrams of terazosin for his benign 
prostatic hypertrophy.  The Veteran does not claim direct 
service connection, and the Board notes that the record, 
including service treatment records, is entirely silent as to 
neurologic complaints prior to the January 2006 injury.  As 
such, there is no basis for service connection on a direct 
basis.  See 38 C.F.R. § 3.303.      

With regard to secondary service connection, the Board has 
denied service connection for hypertension and benign 
prostatic hypertrophy in this decision.  As such, there is no 
basis for an award of secondary service connection for 
residuals of a brain injury.  The competent medical evidence 
of record does not link the January 2006 injury to any 
service-connected disability.  See 38 C.F.R. § 3.310(b).  The 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).   

III. TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected disabilities 
render him unemployable.  During November 2005 VA mental 
health treatment, the Veteran stated that his poorly 
controlled diabetes mellitus prevented him from obtaining 
employment.  An April 2004 mental health treatment note shows 
that the Veteran lost his job as a carpenter in 2004.  An 
August 2006 VAMC note shows that the Veteran's posttraumatic 
stress disorder (PTSD) made him unable to work for others.  
He stated that he discontinued his roofing business due to 
failing health.  

The Veteran is service-connected for PTSD, rated as 50 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; and erectile dysfunction associated with diabetes 
mellitus, evaluated as noncompensable.  The Veteran's overall 
combined disability rating is 60 percent 38 C.F.R. § 4.25.  
Thus, the Veteran is not entitled to a TDIU on a schedular 
basis.  

However, even though the Veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), VA may rate a Veteran as totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b). 
 
For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board requested a TDIU nexus opinion in its July 2008 
remand.  A VA physician reviewed the claims file and provided 
an opinion in October 2008.  The VA physician outlined the 
Veteran's employment history, which included carpentry, 
general contracting, and roofing.  The examiner stated that 
service-connected diabetes mellitus would affect 
employability, as the Veteran has potential for dizziness and 
hypoglycemia related to his medication.  Therefore, the 
physician concluded that the Veteran should not use 
potentially hazardous equipment or work at heights.  However, 
sedentary employment was feasible; the Veteran would probably 
need to periodically check blood sugars or eat snacks for 
glucose regulation.  The physician considered the Veteran 
able to supervise work in his previous capacity in general 
contracting, based on his education, experience, educational 
background, and work in similar capacity to previous work 
with these restrictions.  The examiner stated that service-
connected erectile dysfunction or any associated kidney 
disease would not affect any job or job-related activity.  

The Board notes that the evidence does not show that the 
Veteran's service-connected PTSD renders him incapable of 
performing the physical and mental acts required by 
employment.  The report of a VA PTSD examination conducted in 
October 2006 shows that, despite reporting a history of PTSD 
symptoms, the Veteran completed carpentry training and took 
coursework to become a general contractor after his time in 
service.  He was able to work in his profession for 22 years, 
without disruption from PTSD symptoms. 

Based on the evidence of record, the Veteran's service-
connected disabilities seem to be adequately compensated by 
the current disability evaluations.  The Veteran's highest 
disability rating is 50 percent for PTSD, the described 
symptoms of which would not prevent the Veteran from 
maintaining employment.  Further, there is no competent 
medical evidence of record which indicates that the Veteran 
is unable to maintain gainful employment due solely to his 
service-connected PTSD, diabetes mellitus, and erectile 
dysfunction.    

The Board observes that the medical and other evidence of 
record indicates the Veteran experiences significant 
impairment due to multiple nonservice-connected disabilities, 
to include residuals of brain surgery and hypertension.  

The Board concludes that TDIU on an extra-schedular basis is 
not warranted.  To the extent that the Veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extra-schedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  

Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to service-connected 
diabetes mellitus, is denied.  

Entitlement to service connection for residuals of a brain 
injury is denied.

Entitlement to a TDIU is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


